                       UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF RHODE ISLAND

                                           )
 PROSPECT EAST HOLDINGS, INC., )
 and PROSPECT CHARTERCARE,     )
 LLC,                          )
      Plaintiffs,              )
                                           )
      v.                                   )         C.A. No. 18-671-JJM-PAS
                                           )
 UNITED NURSES & ALLIED                    )
 PROFESSIONALS, INC.,                      )
    Defendant.                             )
                                           )
____________________________ )

                           MEMORANDUM AND ORDER

JOHN J. MCCONNELL, JR., United States District Judge.

      This case involves the Court's review of a labor arbitrator's decisions arising

from a Collective Bargaining Agreement ("CBA''). Plaintiffs Prospect East Holdings,

Inc. and Prospect CharterCARE, LLC ("Prospect") and Defendant United Nurses &

Allied Professionals ("UNAP") filed cross·motions for summary judgment.            The

parties have stipulated that the issues unde1·lying their dispute are pure questions of '

law and thus are right for summary judgment. The Court finds that Prospect has not

established a case for vacatur either under the Federal Arbitration Act (9 U.S.C. §

10(a)(4)) ("FAA") or under the common·law manifest-disregard grounds.
    I.       FACTS

         Prospect owns and operates Our Lady of Fatima Hospital in North Providence,

R.I.     Prospect and UNAP entered into a CBA that remained in force between

October 30, 2016 and October 29, 2018. Prospect claims that a Memorandum of

Understanding (rrMOU") containing contract language material to this dispute

preceded the CBA by several months.!

         The CBA contains two sections important here. Article VI sets forth procedural

rules for grievances and arbitration for disputes arising under the CBA. ECF 1·1 at

16-18. Specifically, Part 6.6 authorizes an arbitrator to interpret and apply specific

provisions of the CBA. Id. at 18. Consistent with the FAA, Part 6.6 limits an

arbitrator's authority when she would modify any term of the CBA instead of merely

interpreting it.

         The second important section of the CBA is Article XVI: Insurance. I d. at 36-
                                                                                          ·I
39. Part 16.2 permits Prospect to modify medical and dental plan designs or other          '


aspects of the benefit pla ns, provided the changes apply equally to non ·represented

employees "as specified herein."      Id at 36. Part 16.2 also limits out·of·pocket

maximum increases to no more than $400 per year. Finally, Part 16.2 allows Prospect

to make additional changes to "carrier, eligibility, coverage, benefits, or cost of the

insurance programs, provided such changes provide benefits that are substantially

equivalent to those in effect as of the date of' the CBA.



         1
      UNAP disputes the relevance of the preceding MOU to the instant dispute.
As UNAP brought all the relevant grievances under the CBA, not the preceding
MOU, the Court's analysis does not 1'eference the MOU.

                                           2
       In 2017, Prospect introduced a wellness incentive program that reduced

insurance premium co·pays for participants by $50 monthly in exchange for program

participation.   Prospect subsequently modified the qualification criteria for the

program, maintaining the $50 reduction in co·pays as a reward for participation.

Separately, in late 2017, Prospect announced that it would limit spousal eligibility

for vision and dental insurance to match the existing limitations in place for medical

Insurance.

       UNAP filed one grievance against Prospect for each of these three actions.

Those grievances were consolidated into a single arbitration proceeding before an

Arbitrator, when the parties stipulated to resolution of two questions: "Did [Prospect]

violate the CBA when it made changes to the employee medical, dental, and vision

coverage and introduced and changed a wellness plan? If so, what shall be the

remedy?" ECF 7 at 17.

      At arbitration, the Arbitrator found for UNAP on all three counts. First, he

concluded that the phrase "as specified herein" introduced a degree of ambiguity into

Prospect's ability to change insurance coverage. ECF 1·2 at 26. He went on to

conclude that the imposition of a $50 surcharge on employees not participating in the

wellness incentive program flouted Part 16.2's prohibition on annual out·of-pocket

cost increases more than $400 per year. ECF 1·1 at 37, ECF 1·2 at 28. The Arbitrator

next struck the change to spousal insurance eligibility because, in his estimation, it

was impermissible for a third party to a CBA to participate in changes to insurance

coverage. ECF 1·2 at 30. In the alternative, he found that elimination of spousal




                                          3
eligibility for vision and dental coverage was also invalid because it did not comport

with Part 16.2's requirement of usubstantially equivalent" benefits. Id at 31.

   II.       STANDARD OF REVIEW

          Summary judgment is warranted when there is no genuine issue as to any

material fact and the movant is entitled to judgment as a matter of law. Fed. R. Civ.

P. 56. The Court must look to the record and view all the facts and inferences in the

light most favorable to the non·moving party. Audette v. Town ofPlymouth, 858 F.3d

13, 20 (1st Cir. 2017).

          When evaluating "cross·motions for summary judgment, the standard does not

change; [courts] view each motion separately and draw all reasonable inferences in

favor of the respective non·moving party." Bonneau v. PlumbeJ'S & Pipefitters Local

Union 51 Pension Tr. Fund ex Tel Bolton, 736 F.3d 33, 36 (1st Cir. 2013) (quoting

Roman Catholic Bishop ofSpringfield v. City ofSpringfield, 724 F.3d 78, 89 (1st Cir.

2013)). The Court must determine whether either party is entitled to judgment as a

matter of law based on the undisputed facts. Scottsdale Ins. Co. v. Tol'l·es, 561 F.3d

74, 77 (1st Cir. 2009).

   III.      DISCUSSION

          Within the First Circuit, there are two sources of authority to vacate an

arbitrator's award: statutory and common·law. The first source of authority is the

Federal Al·bitration Act at 9 U.S.C. § lO(a). Section 10(a) provides four grounds for

vacatur:

          "(1) where the award was procured by corruption, fraud, or undue
          means;


                                            4
       (2) where there was evident partiality or corruption in the
       arbitrators, or either of them;
       (3) where the arbitrators were guilty of misconduct in refusing to
       postpone the hearing, upon sufficient cause shown, or in refusing
       to hear evidence pertinent and material to the controversy; or of
       any other misbehavior by which the rights of any party have been
       prejudiced; or
       (4) where the arbitrators exceeded their powers, or so imperfectly
       executed them that a mutual, final, and definite award upon the
       subject matter submitted was not made."

       To these four statutory grounds the First Circuit has added a common·law

grounds for vacatur when the arbitrator displays "manifest disregard" fo1· the law.

Mountain Valley Prop., Inc. v. Applied Risk Servs., Inc. , 863 F.3d 90, 94-95 (1st Cir.

2017) (citing Advest, Inc. v. McCarthy, 914 F.2d 6, 8 (1st Cir. 1990)).2 Manifest

disregard occurs when a n arbitrator ignores the plain language of a contract          Ol'


knowingly disregards law applicable to the dispute. Advest, 914 F.2d at 9.

      The First Circuit has stated, "great deference remains the general mode of

approach to judicial review of arbitral awards." Cytyc Corp. v. DEKA Prods. Ltd,

439 F.3d 27, 33 (1st Cir. 2006). "Courts ... do not sit to hear claims of factual or legal

error by an arbitrator as an appellate court does in reviewing decisions of lower

courts." United Papw·wo1'ke1's Int'l Union v. Misco, Inc., 484 U.S. 29, 38 (1987). This

highly deferential standard is rooted in the Labor Management Relations Act's

preference that labor disputes be r esolved privately when the parties have agreed to



      2 The First Circuit suggested in Odiz-Espinosa v. BBVA Secw·ities ofPum·to
Rico, Inc., 852 F.3d 36, 46 (1st Cir. 2017) that the manifest-disregard doctrine was
merely a judicial gloss on the FAA given the Supreme Court's decision in Hall Street
Associates, LLC v. Mattei, Inc., 552 U.S. 576 (2008).

                                            5
do so. Id. at 37. Accordingly, "[i]t is not enough for petitioners to show that the

[arbitrator] committed an error---{)r even a serious error."     Stolt-Nielsen B.A. v.

AnimalFeeds Int'l Corp., 559 U.S. 662, 671 (2010).

       Prospect's memorandum in support of its Motion for Summary Judgment

makes claims for vacatur only under § 10(a)(4) or, alternatively, the manifest·

disregard doctrine. Prospect therefore does not assert the other grounds for vacatur.

          A. Statutory Authority

      Under the FAA's grant of statutory authority, a reviewing court may overturn

an arbitrator's award if the arbitrator exceeded his powers delegated by the CBA.

See § 10(a)(4). Examples of the United States Supreme Court and First Circuit

vacating an award in such a circumstance are rare. In Coady v. AshcTaft & Ge1·el, a

lawyer and the firm he quit submitted to arbitration of a dispute over his departure.

223 F.3d 1, 4 (1st Cir. 2000) .     The a rbitrator awarded the lawyer additional

compensation plus fees and expenses and the First Circuit found that the arbitration

panel had exceeded its authority in two ways: first, by finding facts contrary to those

stipulated by the parties; and second, by calculating additional compensation for the

lawyer when the contract did not authorize an arbitrator to provide such a remedy.

      A second example is Stolt-Nielsen B.A. v. AnimalFeeds h1ternational C01p.

559 U.S. 662 (2010). There, an arbitrator found that the parties' contract authorized

class arbitration despite its silence on the topic. The Supreme Court held that the

arbitrator lacked the authority to fashion a new rule of law to deal with a legal issue

when the parties had not authorized him to do so, and thus that vacatur was proper.




                                          6
       In contrast, there are many examples of courts affirming arbitrators' decisions

for having been within their authority. In Oxfo1·d Health Plans LLC v. Sutter, 569

U.S. 564 (2013), facts like those in Stolt-Nielsen B.A. were presented to the court: two

parties bound to arbitration disagreed about whether their contract permitted class

arbitration.    Unlike in Stolt-Nielsen, however, where an arbitrator exceeded his

authority by finding a rule where the contract was silent, the arbitrator in SutteT

construed language in the contract to support his conclusion that it allowed class

arbitration. In the words of Justice Kagan, "[u]nder § 10(a)(4), the question for a

judge is not whether the arbitrator construed the parties' contract correctly, but

whether he construed it at all.   Because he did, [he] therefore did not 'exceed his

powers' ... "

       Similarly, in Raymond James Financial Se1·vicesJ Inc. v. Fenyk, an arbitrator

did not exceed his authority when he merely interpreted the language of an

agreement. 780 F.3d 59 (1st Cir. 2015). In Fenyk, the district court vacated an

arbitration award because the panel had incorrectly applied Florida law and had

ignored a statute of limitations in Florida law.     The First Circuit reversed and

reinstated the arbitration award, stating that even clear legal errors do not merit

vacatur under § 10(a)(4) so long as the arbitration panel has the authority to apply

the law in question.     Because the panel did have that authority, vacatur was

Improper.

      Here, the Arbitrator's award relied exclusively on interpretation of the contract

and of evidence presented, and thus cannot be vacated under§ 10(a)(4) authority. In




                                          7
its Motion for Summary Judgment, Prospect asserts that the Arbitrator improperly

and inconsistently interpreted the CBA's provisions to strike the wellness incentives.

ECF 16·1 at 10-11, 12-13. Interpretation of the CBA, however, is the Arbitrator's

domain under Supreme Court and First Circuit precedent.              Even erroneous

interpretation is not grounds for vacatur.       In the instant case, the A1·bitrator

interpreted the introduction and change of the wellness plan to constitute an increase

in out·ofpocket expenses impermissible under Part 16.2 of the CBA.           He also

concluded that Part 16.2's requirement that benefits be "substantially equivalent"

required that the changes in spousal eligibility for vision and dental benefits be

struck down. As in Sutter and Fenyk, the Arbitrator based his conclusions on what

he interpreted to be ambiguous language in the CBA, however erroneous those

conclusions might have been. The Court therefore does not vacate the awa1·d under

§ 10(a)(4) authority because the Arbitrator did not exceed his authority.

          B. Manifest· Disregard Doctrine

      In the   alt~rnative,   a district court may exercise its inherent, common·law

authority to vacate an arbitration award if it shows manifest disregard for the clear

language of the CBA or the applicable law. Advest, 914 F.2d at 9. This ground for

vacatur is appropriate when applicable law does not permit a certain result, the

arbitrator knew of the controlling law, and the arbitrator still disregarded it. For

example, in Kashner Davidson Secul'ities C01p. v. Mscisz, the First Circuit found the

National Association of Securities Dealers (NASD) Code, expressly incorporated into

the parties' CBA, would have permitted claims that an arbitrator dismissed. 531 F.3d




                                           8
68, 76-79 (1st Cir. 2008). The arbitrator's actions constituted manifest disregard

because he knew of the NASD Code but ignored it in dismissing the claims. Another

example is Hoteles Condado Beach, La Concha & Convention Ctr. v. Union De

Tronquistas Local901, 763 F.2d 34 (1st Cir. 1985). There, the First Circuit upheld a

distl;ict court's vacatur of an arbitration award because the arbitrator had

disregarded clear and unambiguous language in the contract, exhibiting manifest

disregard for it.

       In contrast, the court in Cytyc C01p. v. DEKA PJ'oducts Ltd. found that

manifest disregard was not present where a state statute would have required a

different result than the one the arbitrator reached, but the record lacked proof that

the arbitrator willfully disregarded the rule. 439 F.3d 27, 35 (1st Cir. 2006). In Cytyc

C01p., the First Circuit thus showed that a party must prove that the arbitrator

willfully ignored applicable law, not merely that the arbitrator erred.

      Proof of manifest disregard of the law is not present het·e. Prospect makes a

loose argument that the Arbitrator's reading of the CBA was in manifest disregard of

the law because it contradicted Part 16.2. In fact, the argument Prospect presents is

one of an error in contractual interpretation because there is no clear language in the

CBA that demands the result Prospect desires.         See ECF 1-1 at 36-38.       This

contention is thus appropriately analyzed under the § 10(a)(4) framework explored

above. While Prospect presents an argument about the sufficiency of Ms. Jennifer

Seifert's testimony as it relates to the spousal eligibility rule, the Arbitrator also




                                          9
struck the rule on contractual interpretation grounds and it is therefore unnecessary

to reach this issue.

   IV.      CONCLUSION

         Plaintiff Prospect has failed to make out a case for the Court to vacate the

Arbitrator's award under either statutory or common· law authority. The Arbitrator

found for UNAP on all three grievances based on his interpretation of the CBA's

terms, and thus did not exceed his power under § 10(a)(4). He also did not exhibit

manifest disregard for the plain language of the contract or any applicable law that

would require a contrary result.

         The Court GRANTS Defendant's Motion for Summary Judgment (ECF No. 13)

and DENIES Plaintiffs' Motion for Summary Judgment. ECF No. 16.




John J. McConnell, Jr.
United States District Judge

July 8, 2019




                                          10
